Citation Nr: 1642431	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-34 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to March 1977, from November 1979 to February 1980, and from June 1991 to January 1992.  The Veteran also had reserve service that ended in December 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that, in pertinent part, denied the Veteran requests to reopen her claims for service connection for a left shoulder condition, a heart condition, and an acquired psychiatric condition (originally claimed as claimed as stress, depression, PTSD, and fatigue).

In May 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript is associated with the claims file. 

In January 2014, the Board reopened the Veteran's claims for service connection and remanded them for further development.

In February 2015, the RO granted service connection for persistent depressive disorder (dysthymia), claimed as stress, depression, PTSD, and fatigue, with an initial 50 percent rating, effective April 23, 2009.  A notice letter issued with the February 2015 rating decision instructed the Veteran to submit a VA Form 21-0958, "Notice of Disagreement," if she disagreed with the decision.  In November 2015, the Veteran filed a new claim in November 2015, using a VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits), which sought, inter alia, an increased rating for persistent depressive disorder.  However, effective March 25, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as a notice of disagreement if it is submitted on a standardized form provided by VA (VA Form 21-0958) for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  Because the new claim for an increased rating cannot constitute a valid notice of disagreement, the matter is not presently in appellate status before the Board.  See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2014, the Board remanded the appeal to, inter alia, verify specific periods of the Veteran's ACDUTRA and INACDUTRA and obtain VA examinations to assess the nature and etiology of the claimed heart and left shoulder conditions.

With respect to the Veteran's Army Reserve service, the AOJ submitted numerous requests to the Defense Finance and Accounting Service (DFAS) for the Veteran's pay statements from 1992 to 1994 (and on occasion from 1991 to 1994) with the 736th Transportation Company in Bakersfield, CA 93301.  In October 2014, DFAS responded to these requests with Leave and Earning Statements (LES) for 1991 only, which was outside the time period requested.  The AOJ has made no other attempts to contact the U.S. Army or the Veteran's Army Reserve Unit to obtain the information sought in the July 2014 Remand.  Accordingly, remand is needed to attempt to verify all periods of ACDUTRA and INACDUTRA and to obtain the Veteran's complete service treatment and personnel records from her Army Reserve service.

In March 2014, the Veteran underwent VA examination for both her claimed heart and left shoulder conditions.  With respect to her heart condition, the examiner diagnosed coronary artery disease (CAD), including a date of diagnosis of 1994.  The examiner concluded that it was less likely as not that the CAD was related to her military service due to a "lack of objective evidence," including her service treatment records which were silent for any heart problems.  However, the examiner did not address the Veteran's hearing testimony that she began to experience symptoms of heart disease-including anxiety, chest pain, and shortness of breath-and was admitted for treatment on an emergency basis in September 1992 for a heart attack within one year of her discharge from active duty service.  See May 2013 hearing, p. 12-13.  Similarly, the examiner did not consider the June 2009, July 2009, and May 2013 medical opinions from Dr. S. Patel, stating that the Veteran had undiagnosed familial hypercholesterolemia in service, according to certain telltale indicators, which caused her to have multiple heart attacks beginning in 1994 and thus caused or aggravated her current heart condition.

With respect to the Veteran's left shoulder condition, the March 2014 VA examiner diagnosed status post left rotator cuff and clavicle surgery, concluding that it was less likely as not that such condition was related to service because of the lack of concrete objective evidence of left shoulder problems in service treatment records.  This opinion is insufficient because it does not address relevant medical evidence.  See, e.g., February 15, 1995 VA Form 10-7978d (noting history of left shoulder pulled in service in October 1991 with occasional pain and assigning a diagnosis of history of left shoulder strain with mild residual); August 15, 1995 VA treatment record (reflecting the Veteran's report of hurting her left shoulder during Operation Desert Storm when changing a tire); and March 8, 1996 VA treatment record (noting left shoulder pain since 1991).

Based upon the foregoing, remand is needed to seek further opinion concerning the Veteran's heart and left shoulder conditions.

Finally, the Board notes that the AOJ received noticed from Mercy Hospital of Bakersfield, California that the requested records of treatment for a heart condition from 1992 to 1994 were destroyed, but the Veteran was not notified of this fact.  With respect to VA treatment records, the AOJ twice submitted request.  On remand, the AOJ should inform her that such records do not exist and allow her to submit any such records that she may have in her own possession.  Also, while on remand, due to the passage of time, VA treatment records from September 2016 to the present should also be obtained.  See 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that records of her reported treatment in California pertaining to treatment obtained from 1992, including emergency room records from September 1992, were destroyed by Mercy Hospital of Bakersfield, California.  Tell her that she may attempt to obtain the records herself or submit any copies of these records that she may possess.

2.  Obtain all records of VA treatment for the claimed disabilities from September 2016 to the present. 

3.  Obtain all service treatment and personnel records and verify the Veteran's periods of ACDUTRA and INACDUTRA. 

4.  Efforts to obtain VA and other Federal records must continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts would be futile.

If any requested records are not available, the Veteran should be informed told of the efforts to obtain the records and of further actions that will be taken with regard to the claims.

5.  Return the claims file and a copy of this remand to the July 2015 VA examiner who assessed the Veteran's heart condition, for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion.

The claims file, AND A COPY OF THE REMAND, must be made available to the examiner for review in conjunction with the examination. All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to:

(a) If the examiner finds that the Veteran has a heart condition, to include coronary artery disease, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's active military service?  In this regard, the examiner is asked to consider and address the following:
* the Veteran's May 2013 hearing testimony that began to experience symptoms of heart disease-including anxiety, chest pain, and shortness of breath-and had a myocardial infarction in September 1992 within one year of discharge from active duty in January 1992, and
* the June 2009, July 2009, and May 2013 medical opinions of Dr. S. Patel, discussing the Veteran's familial hypercholesterolemia in service and that condition's connection to her current heart condition.   

(b) If no diagnosis is offered, the examiner is requested to comment on (i) whether there are nevertheless objective indications of a chronic disability (lasting six months or more), (ii) when such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of her claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided. If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

6.  Return the claims file and a copy of this remand to the July 2015 VA examiner who assessed the Veteran's left shoulder condition, for preparation of an addendum.  If that examiner is not available, another examiner should provide the opinion.

The claims file, AND A COPY OF THE REMAND, must be made available to the examiner for review in conjunction with the examination. All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

 (a) The examiner should opine whether the Veteran has had a left shoulder disability at any point since 2009, to include left shoulder arthritis as alleged by the Veteran at the May 2013 Hearing.

(b) If such a disability has been shown, the examiner should opine as to whether it is related to a disease or injury in service, including a reported accident.  In this regard, the examiner is asked to consider and address the following:

* a February 15, 1995 VA Form 10-7978d (noting history of left shoulder pulled in service in October 1991 with occasional pain and assigning a diagnosis of history of left shoulder strain with mild residual); 

* a June 12, 1995 VA treatment record (reflecting the Veteran's report of left shoulder pain since 1991 after changing a tire),

* an August 15, 1995 VA treatment record (reflecting the Veteran's report of hurting her left shoulder during Operation Desert Storm when changing a tire); 

* an August 24, 1995 VA treatment record (noting aggravation of the Veteran's previous left shoulder issue by a motor vehicle accident which occurred on August 19, 1995); and

* a March 8, 1996 VA treatment record (noting left shoulder pain since 1991).

(c) If no diagnosis is offered, the examiner should comment on (i) whether there are objective indications of a chronic disability (lasting six months or more), (ii) when such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests. If no chronic disorder is present, regardless of etiology, the examiner should so state.

(d) The examiner should state whether any diagnosed disease or disability is a medically unexplained chronic multisystem illness that is defined by a cluster of signs or symptoms.

In offering any opinion, the examiner must consider the Veteran's statements regarding the incurrence of her claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided. If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

7.  If any claim on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

